Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5642566, Hirabayashi et al., hereafter, Hirabayashi in view of USPGPUB 20170252912, Barezzani and USPN 5360213, Crowley et al., hereafter, Crowley and further in view of USPGPUB 20150321283, Hatada.
Regarding Claim 8, Hirabayashi discloses a power tool, comprising: a cutting unit (fig 2, combination of parts 1 and 2) that performs a cutting action (col. 4, lines 35-45); and a cutting action input unit (5) for turning the cutting action on and off (col. 4, lines 39-52), wherein the cutting action input unit: when turned on, causes the cutting unit to move in a direction of an end position of the 
Hirabayashi lacks the cutter moving in a direction of a standby position at which the cutter was located prior to a start of the cutting action, in a case where it is detected the cutting action has ended at the time when the cutting action input unit is turned off.
Barezzani discloses a hydrodynamic compression/cutting tool in which two jaws (fig 1, jaws 21 and 22) are configured to be alternately moved toward one another to cut a work piece, or moved away from one another into a standby position, and discloses that in such an apparatus the cutter jaws are also controlled to be moved in a direction of a standby position in a case where the cutting action has ended (par 0046) via a detection of the ending of the cutting action (par 0049, where it is noted that the return mode is enabled by a position sensor of the tool blade based on a jaw limit position which may be an end cut position of the blade), in order to automatically return the jaws to the standby position when a cutting action is completed (par 0026) without requiring continual manual action by a user to complete the return function (par 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi by having the cutter thereof move in a direction of a standby position (the standby position being a position in which the cutter was prior to a start of the cutting action), in a case where it is detected the cutting action has ended at the time when the cutting action input unit is turned off in order to automatically return the jaws to the standby position when a cutting action is completed without requiring continual manual action by a user to complete the return function as taught by Barezzani.

Crowley discloses an apparatus for separating folded web, like the cutting machine as presently claimed, and discloses that in such a cutting apparatus it is known to include a means to stop the apparatus and cutting in a case where it is detected that the cutting action has not ended at a time when the input unit is turned off (Col. 4, lines 50-65) in order to alert users of an incomplete cut (col. 4, lines 50-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi by having the cutting unit being configured to stop moving in a case where it is detected that the cutting action has not ended at a time when the input unit is turned off in order to alert users of an incomplete cut as taught by Crowley.
Hirabayashi also lacks the detection of the ending of the cutting action by detecting that a motor load current is greater than or equal to a predetermined value.
Hatada discloses a TIP DRESSING SYSTEM WITH DRESSING DEVICE FOR CUTTING ELECTRODE TIPS OF SPOT WELDING GUN and discloses a cutting operation which includes a method that determines a cutting status by detecting that a motor load current is greater than or equal to a predetermined value (par 0009) in order to accurately detect the cutting status of the operation and ensure quality of the operation (par 0004-0006). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi by having the detection of the status (which includes the completion or non completion) of the cutting action by detecting that a motor load current is greater than or equal to a predetermined value in order to accurately detect the cutting status of the operation and ensure quality of the operation as taught by Hatada.


Regarding Claim 9, the Hirabayashi apparatus modified by Barezzani, Crowley, and Hatada discloses all the limitations of Claim 8 as discussed above. 
Hirabayashi also includes a movement amount adjuster for freely adjusting a movement amount in the direction of the standby position of the cutting unit (reverse lever 10 which allows a user to control the amount by which the blade is returned in a non-cutting direction).
Regarding Claim 10, the Hirabayashi apparatus modified by Barezzani, Crowley, and Hatada discloses all the limitations of Claim 8 as discussed above. Modified Hirabayashi lacks the end of the cutting action being detected by detecting both cutting start and end of a cutting target by the cutting unit.
Barezzani also discloses that the tool thereof includes several modes of operating the automated standby returning mechanism thereof and discloses that in an involuntary automatic return mode (par 078-0081) the tool includes the end of the cutting action being detected by detecting both cutting start and end of a cutting target by the cutting unit (par 0078 and par 0080), in order to automatically effect the return function based on a preselected parameter (par 0078 and 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi by having the end of the cutting action being detected by detecting both cutting start and end of a cutting target by the cutting unit in order to automatically effect the return function based on a preselected parameter as taught by Barezzani.
Regarding Claim 11, the Hirabayashi apparatus modified by Barezzani, Crowley, and Hatada discloses all the limitations of Claim 8 as discussed above. Modified Hirabayashi lacks the cutting action input unit, when turned off, causes the cutting unit to move in the direction of the standby position (which is the position of the tool prior to the start of the cutting action) in the case where the cutting action has ended at the time when the cutting action input unit is turned off.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi by having the cutting action input unit, when turned off, cause the cutting unit to move in the direction of the standby position in the case where the cutting action has ended at the time when the cutting action input unit is turned off in order to allow a user to control when the return to standby position movement is actuated as taught by Barezzani.
Regarding Claim 12, Hirabayashi also includes adjusting the movement amount by controlling a movement time in which the cutting unit is caused to move in the direction of the standby position (since a user may control the amount of time the user presses the return button, and thus the amount of movement in the non-cutting direction).
Regarding Claim 13, the Hirabayashi apparatus modified by Barezzani, Crowley, and Hatada discloses all the limitations of Claim 8 as discussed above.  Modified Hirabayashi also lacks the movement amount selected from a plurality of preset movement amounts, wherein the power tool selects the movement amount using information about at least one of the cutting unit, a cutting target of the cutting unit, and a remaining power level.
Barezzani also discloses that the cutting tool thereof includes causing the cutting unit to move in the direction of the standby position by a movement amount selected from a plurality of preset 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi by including the movement amount selected from a plurality of preset movement amounts in order to reduce mechanical stress on the components of the machine and save electrical energy based on the predetermined settings, as taught by Barezzani.
Regarding Claims 14 -16, the Hirabayashi apparatus as modified by Barezzani, Crowley, and Hatada discloses all of the limitations of Claim 14 which it has in common with Claim 1. 
Modified Hirabayashi further lacks the movement amount selected from a plurality of preset movement amounts per Claim 14, and wherein, the power tool selects the movement amount using information about at least one of the cutting unit, a cutting target of the cutting unit, and a remaining power level, per Claim 16.
Barezzani also discloses that the cutting tool thereof includes causing the cutting unit to move in the direction of the standby position by a movement amount selected from a plurality of preset movement amounts (par 0111, where it is noted that a controller may control the amount that the return pump is moved based on a number of sensors including a sensor for detecting a predetermined position of the jaws, per par 0080) in order to allow the tool to reduce mechanical stress on the components of the machine and save electrical energy based on the predetermined settings (par 0081 and par 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirabayashi by including the movement amount selected from a 
Regarding Claim 15, Hirabayashi also includes adjusting the movement amount by controlling a movement time in which the cutting unit is caused to move in the direction of the standby position (since a user may control the amount of time the user presses the return button, and thus the amount of movement in the non-cutting direction).
It is noted that the claims as presented only generally delimit a cutting machine, which can take many forms.  If Applicant were to add the structure of a pivoted blade and a stationary blade which structure is shown in the drawings a rejection in view of Crowley might not be permissible.  As such, any amendments to this end could result in an allowance of the Claims, subject to a further prior-art search.  

Response to Arguments
Applicant’s arguments, see remarks, filed 8/2/21, with respect to the rejection(s) of claim(s) 8-16 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatada.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.

/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/10/2021